Citation Nr: 0603302	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  00-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for status post liver 
transplant, claimed as secondary to malaria, or as a residual 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from June and September 
1998 rating decisions of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida  
(hereinafter RO).  The case was initially remanded by the 
Board in April 2001.  Thereafter, an August 2003 Board 
decision denied the veteran's claims.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  By Order dated July 13, 2004, the Court 
vacated the August 2003 Board decision and remanded the case 
to the Board for compliance with the instructions contained 
in a Joint Motion for Remand.  As such, the Board remanded 
the case again in September 2004 to complete these 
instructions.  

REMAND

In a statement dated in January 2006, the veteran's attorney 
contended that this case should be returned to the RO for 
additional development to obtain service medical records to 
document the veteran's contention that he was hospitalized 
during service for treatment for malaria.  In this statement, 
the veteran's attorney also indicated that the RO "knew" 
additional efforts to obtain service medical records were 
necessary in light of the fact that the RO noted in its 
August 2005 supplemental statement of the case that they 
would make one more attempt at development "strictly for 
hospital clinical records."  The RO indicated that if any 
additional evidence were obtained, they would reconsider the 
veteran's claim.  However, there is no indication, as noted 
by the veteran's attorney, that the RO has conducted any such 
additional development.  The veteran's attorney has also 
indicated that additional efforts should be undertaken to 
obtain "roll calls" or "morning reports."  As such, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following development.  
VA will notify the veteran if further action is required on 
his part.  

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request records from any 
hospitalization of the veteran during 
service under the instructions listed in 
the NPRC response received in July 2005, 
i.e. under "Code CO1."  According to 
his representative, the hospitalization 
was at Cam Ranh Bay for a period of about 
one month sometime from July 1968 to June 
1969.  Morning reports or their 
equivalent should also be requested.  To 
the extent these records are not 
obtainable or unavailable, such 
circumstances  should be documented by 
the RO.  

2.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

